Citation Nr: 0433080	
Decision Date: 12/14/04    Archive Date: 12/21/04

DOCKET NO.  97-03 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased evaluation for service-connected 
bipolar disorder, evaluated as 50 percent disabling prior to 
April 22, 1998, and evaluated as 70 percent disabling on and 
after that date (exclusive of temporary total evaluations 
under 38 C.F.R. § 4.29 from May 30, 1994 to July 31, 1994 and 
from August 25, 1998 to September 30, 1998).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from January 1988 to March 
1992.  This matter initially came before the Board of 
Veterans' Appeals (Board) on appeal from a January 1996 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) and Insurance Center in Philadelphia, 
Pennsylvania, which denied an evaluation in excess of 50 
percent for service-connected bipolar disorder.  In a January 
1999 rating decision, the RO in Baltimore, Maryland, 
increased the evaluation for bipolar disorder to 70 percent, 
effective in April 1998, exclusive of a period of temporary 
total evaluation from August 23, 1998 (later corrected to 
August 25, 1998) to September 30, 1998 under 38 C.F.R. 
§ 4.29.  In February 2000, the Board remanded the claim.  The 
claim now returns to the Board following additional 
development.  

The veteran relocated during the pendency of this claim and 
now resides under the jurisdiction of the Huntington, West 
Virginia RO.

The Board notes that, during the pendency of this appeal, the 
veteran submitted a claim of entitlement to a total 
disability evaluation based on individual unemployability due 
to service-connected disability (TDIU).  The record does not 
reflect that the veteran has disagreed with or appealed the 
February 2003 rating decision which denied that claim.  A 
claim of entitlement to TDIU is not before the Board for 
appellate review at this time.

The veteran has been hospitalized for treatment of her 
service-connected psychiatric disability several times during 
the pendency of this claim.  However, the most recent period 
of hospitalization for which a claim for a temporary total 
rating (TTR) under 38 C.F.R. § 4.29 has been submitted was in 
August 1998 through September 1998, and that claim for a TTR 
was granted.  No claim for a TTR is before the Board at this 
time.

In an August 2002 appointment of a veteran's service 
organization as her representative (VA Form 21-22), the 
veteran indicated that she was appointing AMVETS "or any 
other accredited service [organization] of the West Virginia 
Department of Veterans Affairs."  The veteran was requested 
to clarify her appointment of a representative.  By an 
appointment dated in June 2004 and received by VA in July 
2004, the veteran clearly identified AMVETS as her appointed 
representative.  As AMVETS has provided a statement on her 
behalf before the Board, appellate review may proceed.


FINDINGS OF FACT

1.  The veteran has been specifically notified of the 
evidence and information required to substantiate the claim 
addressed in this decision, and all identified evidence has 
been obtained.

2.  The veteran has only one service-connected disability, 
bipolar disorder.

3.  During the pendency of this claim, the veteran's service-
connected bipolar disorder was manifested by periods of 
psychosis or severe symptomatology requiring 
hospitalizations, alternating with periods of improved 
functioning and gainful employment, from the time of 
hospitalization in May 1994 through three hospitalizations 
during a period from September 2000 to December 2000, but the 
veteran has not required hospitalization since December 2000, 
and her Global Assessment of Functioning scale (GAF) scores 
have ranged from 30 to 70, with periods of functioning at or 
better than the level commensurate with a 70 percent 
disability rating preponderating over periods during which 
other evaluations might be appropriate.


CONCLUSION OF LAW

The veteran meets the criteria for a 70 percent evaluation, 
but no higher evaluation, for her service-connected bipolar 
disorder.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.125, 4.130, 
Diagnostic Code 9432 (2003); 4.125, 4.132, Diagnostic Code 
9206 (1996, as in effect prior to November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that her service-connected psychiatric 
disability has been more severely disabling during the 
pendency of this claim than is commensurate with the 
evaluations assigned for that disability.

Preliminary Matter: Duties to Notify & to Assist

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to the claim addressed in this 
decision.  See Holliday v. Principi, 14 Vet. App. 282-83 
(2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and, for the reasons expressed below, finds that the 
development of the claim addressed in this decision has 
proceeded in accordance with the provisions of the law and 
regulations.

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  See 38 U.S.C.A. § 5103 (West 2002); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

By a rating decision issued in January 1996, the RO set out 
the criteria for an evaluation in excess of 50 percent for 
bipolar disability, as evaluated under 38 C.F.R. § 4.132, 
Diagnostic Code (DC) 9206.  A July 1996 statement of the case 
(SOC) again described the criteria for an increased 
evaluation, and set out the text of the General Rating 
Formula for Psychotic disorders at 38 C.F.R. § 4.132, as 
applicable to DC 9206.  During an August 1996 personal 
hearing, the veteran testified regarding those facts which 
she believed substantiated her claim for an increased 
evaluation.  

The veteran was afforded VA examination in November 1996, and 
again in April 1998.  In a January 1999 rating decision and 
in a January 1999 SOC, the veteran was notified of the 
revised criteria for an evaluation in excess of 50 percent 
for bipolar disorder.  The Board's February 2000 REMAND 
directed the examiner who conducted the VA examination to 
address the rating factors under the regulations in effect 
when the veteran submitted her claim and the rating factors 
in the regulations as revised during her claim.  VA 
examination was conducted in March 2002.  

In addition, the RO obtained the veteran's Social Security 
Administration claims file, the veteran's VA vocational 
rehabilitation file, as directed in the Board Remand, and 
voluminous VA inpatient and outpatient clinical records.  In 
addition, the RO afforded the veteran numerous opportunities 
to identify private clinical records, which were obtained, as 
well as any other evidence.

A February 2003 supplemental statement of the case (SSOC) 
specifically advised the veteran of the enactment of the VCAA 
and the general provisions of that act, and further included 
the complete text of 38 C.F.R. § 3.159, as revised to 
implement the VCAA.  

The communications of record during the nearly 10 years of 
the pendency of this appeal demonstrate that VA has 
essentially complied with VCAA requirements to notify and 
assist the claimant.  More than one year has elapsed since 
the RO advised the veteran of the full text of 38 C.F.R. 
§ 3.159.  The veteran has not identified any additional 
evidence since that notification was provided.  The VCAA does 
not bar the Board from completing appellate review of this 
claim.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 701(b), 117 Stat. 2651, 2670 (Dec. 16, 2003) (codified at 
38 U.S.C.A. § 5103(b)).

Finally, it is noted that the United States Court of Appeals 
for Veterans Claims (CAVC) decision in Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II) (withdrawing and 
replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that although VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits, the fact that such 
notice was not provided does not vitiate the initial 
decision, since that decision was issued prior to enactment 
of the requirement of such notice.  In this case, the initial 
AOJ decision was made in 1996, several years prior to 
enactment of the VCAA.  

Nevertheless, the Board has reviewed the claims files to 
ascertain that the veteran has been provided with notice 
consistent with the provisions of the VCAA, even though that 
notice was not issued prior to the initial AOJ decision.  As 
the Court indicated in Pelegrini II, all the VCAA requires is 
that the duty to notify is satisfied, and that claimants be 
given the opportunity to submit information and evidence in 
support of their claims.  Once this has been accomplished, 
due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to 
specific notice of enactment of the VCAA was harmless error.  
Notice which complies with the intent of the provisions of 
the VCAA has been provided in numerous communications by the 
AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notices 
provided fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  In particular, as noted 
above, the veteran was provided with the complete text of 
38 C.F.R. § 3.159, setting forth all duties under the VCAA.  

The veteran has provided numerous statements to the RO, 
clearly reflecting that the veteran is aware of her 
responsibility to identify relevant evidence.  Her statements 
clearly reflect that her treatment for her service-connected 
psychiatric disability has been through VA since 1998, and 
that private obstetrics care rendered since that time, the 
only identified clinical records which have not been 
associated with the claims file, are not relevant to the 
claim on appeal.

The decision in Pelegrini II noted that notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has noted above, the communications provided 
to the veteran during the nearly 10 years of the 
pendency of this appeal afforded the veteran numerous 
opportunities to submit additional evidence.  As the 
veteran has been provided the complete text of 38 C.F.R. 
§ 3.159, as revised to implement the VCAA, the Board 
finds that the "fourth element" of notice has been 
satisfied. 

The claimant has been provided with numerous opportunities to 
identify and submit evidence and argument in support of this 
claim, and to respond to VA notices, during the approximate 
10 years of the pendency of this claim.  Therefore, 
notwithstanding Pelegrini II, to decide the appeal would not 
be prejudicial error to the claimant.  

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claim on the merits.  

Factual Background

The veteran's service medical records reflect that, while she 
was on active duty, she was hospitalized for a manic episode 
in September 1991, and a diagnosis of bipolar disorder was 
assigned.  Following service discharge, by a rating decision 
prepared in April 1992 and issued in May 1992, she was 
granted service connection for bipolar disorder with 
depression.  The service-connected bipolar disorder was 
evaluated as 50 percent disabling.  The veteran disagreed 
with this evaluation, and a SOC was issued in October 1992, 
though no substantive appeal was filed.  The veteran 
requested VA examination, which was conducted in June 1993.  
A confirmed rating decision was issued in July 1993. 

By a statement received by VA in August 1994, the veteran 
reported that she had been hospitalized for her service-
connected bipolar disorder from May 1994 through July 1994, 
and she sought a temporary total evaluation for the period of 
hospitalization.  Her statement was also apparently construed 
by the RO as a claim for an evaluation in excess of 50 
percent for the service-connected disability.  The claim for 
a temporary total evaluation was granted, effective from May 
30, 1994 to July 31, 1994.  

At the time of her July 1994 discharge, the veteran was 
described as euthymic and calm.  She was able to express 
anger and frustration in an appropriate and articulate verbal 
manner.  She was no longer homicidal or suicidal.

In August 1994, she returned for medications as prescribed.  
Outpatient treatment records described the veteran as 
hypomanic, less pressured, and more organized.  Treatment 
notes dated in September, October, and November 1994 reflect 
complaints of depression and slowed speech.  She remained 
compliant with the scheduled medications.  

On VA examination conducted in June 1995, the veteran 
complained of sleep disturbances.  She described depression, 
guilt feelings, and low self-esteem.  She described periods 
of hyperachieving alternating with periods of irresponsible 
behavior lasting up to two weeks.  Her insight and judgment 
were minimal.  The examiner concluded that the veteran had 
bipolar disorder with psychotic symptoms and frequent 
relapses.  He assigned a GAF score of 40.

The RO concluded that the veteran's symptoms did not meet the 
criteria for a 70 percent evaluation and that a 50 percent 
evaluation was appropriate, as the veteran demonstrated some 
improvement at the conclusion of her hospitalization and 
remained compliant with her medications following her 
hospital discharge.

A June 1996 to July 1996 hospitalization summary reflects 
that the veteran stopped sleeping, stopped eating, and spent 
a large sum of money beginning in May 1996.  She sought 
admission at a private hospital, but then became combative.  
After three weeks, the veteran signed out against medical 
advice.  After a brief period, she was admitted for VA 
hospitalization.  She was easily agitated throughout the 
hospitalization.  She remained on observation every 15 
minutes until one week prior to her hospital discharge.  A 
GAF score of 30/55 (30 on admission, with a score of 55 for 
the highest functioning during the year prior to admission) 
was assigned.  At discharge in July 1996, she was improved, 
had no auditory hallucinations, was not homicidal or 
suicidal, and was not dangerous to herself or others, 
although the provider stated that she would have benefited 
from continued hospitalization if she had agreed to stay.  

As a personal hearing conducted in August 1996, the veteran 
testified that she required hospitalization approximately 
yearly for her service-connected psychiatric disability, 
noting that she had been hospitalized in 1992, 1993, 1994, 
and, although she was not hospitalized in 1995, she had been 
hospitalized for 10 days in June 1996 and then for a longer 
period from mid June 1996 through July 1996.  The veteran 
testified that she had been in an education program since 
January 1996, taking college preparatory course.  Although 
her grades had been good, she lost her scholarship when her 
June 1996 hospital admissions disrupted her school work.

On VA examination conducted in November 1996, the veteran 
complained of occasional hallucinations, trembling, and 
nightmares.  However, her thinking was goal-directed, she was 
cooperative, her speech was fluent, her memory was good, and 
her judgment was good.  The examiner concluded that her 
bipolar disorder was in remission, and assigned a GAF score 
of 60.

On VA examination conducted in April 1998, the veteran had a 
part-time job as a caseworker, her first employment since 
service discharge.  She had not been hospitalized since July 
1996.  She reported episodes of depression alternating with 
episodes of mania.  The veteran's answers were relevant but 
sometimes circumstantial.  She was markedly restless.  She 
admitted auditory hallucinations, which she described as 
someone calling her name.  Her affect was moderately 
depressed.  She was oriented but showed memory lapses.  Her 
insight and judgment were marginal.  A diagnosis of bipolar 
disorder, mixed type, and a GAF score of 50 were assigned.

Clinical notes dated in early June 1998 reflect that the 
veteran, who was employed, complained of feeling tired and 
overwhelmed, and working many double shifts.  She missed 
appointments to come in to pick up medications.

In June 1998, the veteran requested that her mother be 
appointed her custodian to help her with her finances.  A 
report dated in July 1998 disclosed that the veteran was very 
talkative, stated her car was about to be repossessed and 
that she was about to be evicted.  The veteran's education 
assistance benefits had been terminated due to unsatisfactory 
progress.

In August 1998, the veteran was homeless, unemployed, and 
pregnant.  A GAF score of approximately 30 was assigned.  She 
was admitted for inpatient treatment with a variety of 
symptoms of mania.  She was discharged in mid-September 1998.

On VA examination conducted in November 1998, the veteran was 
oriented, her speech was normal, and her mood was anxious but 
not depressed.  There was no evidence of active psychosis.  A 
GAF score of 50 was assigned.  

In February 1999, there was no evidence that the veteran, who 
was off psychotropic medications because of her pregnancy, 
was having psychotic or manic symptoms.  In April 1999, 
shortly after delivery, she reported some depression and 
decreased appetite and motivation.  She was admitted for VA 
hospitalization in May 1999 for post-partum depression and 
psychosis secondary to bipolar disorder.  A GAF score of 35 
was assigned on admission.  

In August 1999, the veteran ran out of medications for a 
week, but appeared to be functioning well.  A GAF score of 60 
was assigned.  Following that appointment, the veteran did 
not return for VA treatment until September 2000.

The veteran delivered a third child in August 2000.  In 
September 2000, the veteran again sought VA treatment.  VA 
clinical records disclose that she was alert, oriented, 
pleasant, and cooperative, but her mood was labile.  She 
denied hearing voices but stated that God talked to her and 
she talked back.  She was observed talking loudly to herself, 
in two different voices.  A diagnosis of acute psychosis was 
assigned, and she was admitted for inpatient treatment.  A 
GAF score of 35/65 was assigned.  She was discharged in 
September 2000, but was readmitted less than 24 hours later.  
The veteran was discharged in early October 2000.  She was 
again admitted in mid-October for an additional 4-day 
hospitalization.

In late October 2000, at the time of initial post-
hospitalization outpatient follow-up, the provider directed 
the veteran to change her toddler's diaper.  The veteran was 
unable to do so.  Her items and the child's items were strewn 
about after she tried to change the child's diaper.  She was 
disorganized and appeared bewildered.  

The veteran was again admitted for inpatient hospitalization 
in December 2000.  The GAF score assigned on admission was 
30.  Her thoughts were racing and her speech was rambling.  
She was unable to complete tasks.  She was irritable, 
argumentative, and irrational.  The record reflects that the 
paternal grandmother of the child born to the veteran earlier 
in 2000 assumed custody and care of the child.

VA records reflect that, from January 2001 to October 2001, 
the veteran returned for VA outpatient treatment on a fairly 
regular basis.  She obtained employment in May 2001.  Notes 
dated in October 2001 reflect that the veteran was attempting 
to regain custody of her youngest child, but had missed the 
custody hearing.  October 2001 treatment notes also reflect 
that the veteran had sustained employment for several months, 
then changed jobs, changing to part-time employment, in part 
because she now had two children in her custody.  She 
reported that she was not having mood swings and that her 
sleep was fair.  In January 2002, the veteran remarried.  

Treatment notes from February 2002 through August 2002 
reflect that the veteran remained stable, with no depression 
or mania, and complied with her medication regimen and her 
scheduled appointments.  She regained custody of her three-
year-old son.  She also applied for a compensated work 
therapy (CWT) assignment, and was given medical clearance for 
the CWT program.  

On VA examination conducted in March 2002, the veteran was 
well groomed.  Her speech was coherent and normal in tempo.  
Her motor activity was relaxed and unremarkable.  There was 
no evidence of hypoactivity or hyperactivity.  There was no 
evidence of psychotic symptoms.  Immediate recall of three 
items was intact.  Performance on serial sevens was done 
well.  She remembered all three of the items after the 
intervening serial sevens task.  There was no evidence of 
obsession, compulsion, or panic disorder.  The veteran's 
sleep and appetite were normal.  The examiner assigned a GAF 
score of 70.  The examiner further commented that, although 
the veteran's current GAF score was high, she had experienced 
severe depressions and manic episodes in the relatively 
recent past during which her GAF score would have probably 
been in the thirties.

January 2003 treatment notes reflect that the veteran 
continued to attempt to regain custody of her youngest son, 
who was still in the custody of his paternal grandmother.  
The January 2003 records also reflect that, after the veteran 
successfully completed a 4-month CWT program in fall 2002, 
she was approved for education assistance benefits to work 
toward a college degree and was scheduled to begin classes in 
January 2003 at Shepard College to earn a Bachelor of Science 
degree.   By a March 2003 statement, the veteran indicated 
that she had regained custody of her youngest child.



Applicable laws and regulations

Disability evaluations are determined by applying the 
criteria set forth in VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Prior to November 7, 1996, where bipolar disorder was 
productive of considerable impairment of social and 
industrial adaptability, a 50 percent rating was assignable; 
a 70 percent evaluation was assignable where there was severe 
impairment.  38 C.F.R. § 4.132, Diagnostic Code 9206 (1996).  
A 100 percent evaluation required virtual isolation in the 
community or totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes (such as fantasy, confusion, 
panic, and explosions of aggressive energy) associated with 
almost all daily activities.  Id.  

Regulations applicable at the time the veteran filed her 
claim also provided that, in a case in which the only 
compensable service-connected disability was a mental 
disorder assigned a 70 percent evaluation and such mental 
disorder precluded the veteran from securing or following a 
substantially gainful occupation, a 100 percent schedular 
evaluation under the appropriate diagnostic code would be 
assigned.  38 C.F.R. § 4.16(c).

By regulatory amendment effective November 7, 1996, 
substantive changes were made to the schedular criteria for 
evaluating psychiatric disorders, including bipolar disorder, 
as set forth in 38 C.F.R. §§ 4.125-4.132.  See 61 Fed. Reg. 
52695-52702 (1996).  

Under the revised criteria, the general rating formula for 
mental disorders, a 50 percent schedular evaluation 
contemplates reduced reliability and productivity in 
occupational and social situations due to such symptomatology 
as: flattened affect; circumstantial, circumlocutory, or 
stereotypical speech; panic attacks that occur more than once 
a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory; impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships. 

A 70 percent evaluation is warranted when bipolar disorder 
symptomatology causes occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, and an inability to 
establish and maintain effective relationships.  A 100 
percent evaluation requires total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, or persistent danger of hurting self or 
others.  38 C.F.R. § 4.130.  The Board notes that the RO 
considered the veteran's claim under the amended regulations 
in an October 1998 SSOC.

According to VAOPGCPREC 7-03, in Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003), the Federal Circuit overruled Karnas 
v. Derwinski, 1 Vet. App. 308 (1991), to the extent it 
conflicts with the precedents of the Supreme Court and the 
Federal Circuit.  Karnas is inconsistent with Supreme Court 
and Federal Circuit precedent insofar as Karnas provides 
that, when a statute or regulation changes while a claim is 
pending before VA or a court, whichever version of the 
statute or regulation is most favorable to the claimant will 
govern unless the statute or regulation clearly specifies 
otherwise.  Accordingly, that rule adopted in Karnas no 
longer applies in determining whether a new statute or 
regulation applies to a pending claim.

Additionally, VA's Office of General Counsel has determined 
that the amended rating criteria can be applied only for 
periods from and after the effective date of the regulatory 
change.  Therefore, the Board can apply only the regulations 
as in effect prior to November 7, 1996 to rate the veteran's 
disability for periods preceding November 7, 1996, and must 
evaluate the severity of the veteran's service-connected 
disability from November 7, 1996, the effective date of the 
regulatory change, under the revised criteria, regardless of 
whether the prior criteria might be more favorable.  See 
VAOPGCPREC 3-00.

Analysis

The evidence reflects that the veteran sometimes functioned 
well during the pendency of this claim.  For example, January 
1996 records reflect that the veteran was admitted to an 
education program.  However, in May 1996, the veteran's 
symptoms of psychiatric disability increased, and she 
required hospitalization.  During this episode of relapse, 
the veteran failed to complete her course work, and she lost 
her scholarship. 

The evidence demonstrates that, despite some periods of 
functioning allowing employment and educational progress, the 
veteran had alternating periods of poor functioning.  
Although she showed improvement at the time of hospital 
discharge in July 1994, her September, October and November 
1994 VA outpatient treatment notes reflect that she was 
unable to sustain the maximum level to which she had 
improved, and at the time of VA examination in June 1995, her 
GAF score was 40.  

As defined in the fourth edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual (DSM-IV), the 
Global Assessment of Functioning (GAF) Scale score considers 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health and illness.  A GAF 
score of 61 to 70 indicates that the examinee has some mild 
symptoms or some difficulty in social, occupational, or 
school functioning, but generally functions pretty well with 
some meaningful interpersonal relationships.  DSM-IV at 32.  
A GAF score of 51 to 60 indicates moderate symptoms or 
moderate difficulty in social, occupational, or school 
functioning.  A GAF score of 41-50 indicates serious symptoms 
(e.g. suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g. no friends, unable 
to keep a job).  A GAF of 31-40 indicates some impairment in 
reality testing or communication (e.g. speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g. depressed man avoids 
friends, neglects family, and is unable to work).  Id.

While the veteran's functioning at the time of her hospital 
discharge in July 1994 is consistent with a 50 percent 
evaluation, her GAF score of 40 in July 1995 is consistent 
with a 70 percent evaluation.  The veteran then had a period 
during which she pursued education in January 1996 though May 
1996, but she was unable to sustain this level of 
functioning, and relapsed into serious symptoms, followed by 
frank psychosis of such severity that, during VA 
hospitalization ending in July 1996, she required observation 
every 15 minutes.  This period of hospitalization was 
followed by a period of improved functioning, in which a GAF 
score of 60 was assigned in November 1996.

The service-connected disability resulted in GAF scores of 
30, 35, or 40 about half of the time during the period at 
issue prior to November 7, 1996.  Thus, the Board finds that 
the veteran's service-connected bipolar disorder was 70 
percent disabling during this period.

The evidence establishes that the veteran continued to 
experience alternating periods of improved functioning 
followed by periods of severely reduced functioning.  The 
veteran was not hospitalized during 1997, and was employed 
when evaluated in April 1998.  At that time, a GAF score of 
50 was assigned.  Thus, it appears that the veteran 
functioned at a stable level, approximating a 50 percent 
evaluation, for about 18 months.  

However, in the following months, her functioning decreased, 
and she lost her job, was evicted from where she lived, and 
was homeless and pregnant, with a GAF score of 30, in August 
1998.  Her symptoms during at least four months of this 
period approximated a schedular 100 percent level.  Following 
hospitalization, she remained stable, with a GAF score of 50 
assigned in November 1998 and similar functioning described 
in February 1999, as her pregnancy, during which the 
veteran's prescribed medications were suspended because of 
the possibility of birth defects, progressed.  

However, after functioning at a stable level of moderate 
symptoms, again approximating 50 percent disability, or, at 
worst, 70 percent disability, the veteran required admission 
for her service-connected psychiatric disability, in May 
1999, following delivery of her second child, in April 1999.  
The veteran remained compliant with her psychiatric treatment 
for several months after her hospital discharge, and a GAF 
score of 60, consistent with a 50 percent disability 
evaluation, was assigned in August 1999.  

Thereafter, the veteran did not seek VA treatment again until 
September 2000, following private hospitalization for 
delivery of her third child.  From September 2000 to December 
2000, the veteran experienced a period of severe symptoms 
which required three hospitalizations, and she ceded custody 
of her third child to the child's paternal grandmother.  The 
evidence reflects that the veteran met the criteria for a 100 
percent schedular evaluation, at least at times, during this 
four-month period.  

From January 2001 to the present, there is no evidence that 
the veteran has required hospitalization.  She has remained 
compliant with medical treatment of her psychiatric 
disability.  She has regained custody of all three of her 
children, has remarried, has been employed or in a 
compensated work therapy program for substantial periods of 
time, and has been approved for education assistance 
benefits, which she is using to complete a college degree.  
The veteran's symptoms of her service-connected disability 
during this period have generally approximated no more than a 
50 percent disability evaluation, and, on one VA examination, 
a GAF score of 70, consistent with no more than a 30 percent 
disability evaluation, was assigned.

Under these circumstances, where the veteran's functioning 
has ranged from frank psychosis during periods of severe 
symptomatology to periods of high-level functioning, during 
which the veteran has cared for her three children while 
completing college courses, and the assigned GAF scores 
reflecting this range of functioning have varied from 30 to 
70, assignment of a disability evaluation is complex, is not 
easily reduced to a single formula, and requires the 
application of judgment, based on an understanding of 
38 C.F.R. Part 4 and the overall scheme for evaluating 
disability and resolving reasonable doubt in the veteran's 
favor.  

It would be unfair to the veteran to now assign a 30 percent 
evaluation for the service-connected bipolar disorder, even 
though that represents the veteran's most current level of 
functioning, at least for the past 18 months.  Similarly, 
where the period for evaluation extends for nearly 10 years, 
from 1994 to the present (2004), the fact that the veteran's 
symptoms may have warranted a 100 percent evaluation for a 
period of several months, perhaps even approaching a year, 
does not warrant assignment of a 100 percent evaluation for 
the whole period at issue.  

The Board has considered whether the veteran manifested 
symptoms of total occupational and social impairment, or such 
symptoms as gross impairment in thought processes or 
communication, persistent delusions or hallucinations, or 
persistent danger of hurting self or others, during a period 
approximating half of the time period at issue.  However, the 
preponderance of the evidence establishes that the veteran 
did not meet the criteria for a 100 percent schedular 
evaluation for as much as 25 percent of the period to be 
evaluated.  Moreover, a claim for a total disability 
evaluation based on individual unemployability was submitted 
and adjudicated during the pendency of this appeal, and was 
denied.  Since that denial is final, and is based on 
contemporaneous evidence, the Board cannot assign a total 
evaluation based on a finding of unemployability. 

On the other hand, it does not appear that the veteran was 
able to sustain functioning which would be consistent with a 
30 percent evaluation or a 50 percent evaluation for a period 
approximating even one half of the time period to be 
evaluated.

The Board notes that, during the period from August 1994, 
when VA received the veteran's claim, to November 6, 1996, 
the criteria for evaluating service-connected psychiatric 
disorders provided that, when a veteran whose only 
compensable service-connected disability was a psychiatric 
disorder, evaluated as 70 percent disabling, and the service-
connected psychiatric disorder precluded a veteran from 
securing or following a substantially gainful occupation, the 
veteran's disorder could be evaluated as totally disabling 
under 38 C.F.R. § 4.16(c).  The veteran was unable to work 
due to her bipolar disorder during a large portion of this 
time period.  However, although a 100 percent evaluation 
could, in theory, be assigned on this basis for the period of 
the pendency of this claim prior to November 7, 1996 (the 
date 38 C.F.R. § 4.16(c) was removed), this would create the 
anomalous result that the Board would assign a 100 percent 
evaluation prior to November 7, 1996, and a 70 percent 
evaluation from November 7, 1996, effectively creating a 
reduction from 100 percent to 70 percent.  

However, as this claim does not involve the assignment of an 
initial evaluation, it is unclear that there is any legal 
basis for assignment of a bifurcated evaluation of a 
schedular 100 percent followed by a 70 percent evaluation, 
based solely on the change in regulations during the pendency 
of the claim, especially given that application of Karnas is 
no longer available.  Therefore, to avoid creating a 
"reduction" in evaluation, the Board must assign one 
evaluation for the veteran's disability during the entire 
pendency of the claim, and must base this determination on a 
judgment as to whether the portion of the pendency of the 
claim during which the veteran was 70 percent disabled or the 
portion during which the veteran was totally disabled 
predominates.  

In this case, the period from the initial claim for an 
increased evaluation, submitted in 1994, to the effective 
date of the revision of the regulation, effective in 1996, 
when the provision of 38 C.F.R. § 4.16 which would allow a 
100 percent evaluation was removed, is a shorter period than 
the period from November 1996 to the present, during which 
the criteria for a 70 percent evaluation, but no higher 
evaluation were met.  As the period during which the 70 
percent evaluation is appropriate is longer, and therefore 
the predominant severity of disability is at a level meeting 
the criteria for a 70 percent evaluation, that is the 
appropriate evaluation which must be assigned.  

Thus, the Board concludes that the assignment of a 70 percent 
evaluation is the most appropriate rating.  Although the 
regulations in effect prior to November 7, 1996, when the 
veteran submitted her claim would be more favorable to the 
veteran, under the decision in Kuzma, as explained above, the 
Board cannot apply those regulations for any time after 
November 7, 1996.  Therefore, the veteran's disability due to 
service-connected bipolar disorder warrants a 70 percent 
evaluation, but no higher evaluation.  


ORDER

An increased schedular evaluation to 70 percent prior to 
April 22, 1998, is granted, subject to laws and regulations 
governing the effective dates of monetary awards; the appeal 
is granted to this extent only.

The appeal for an evaluation in excess of 70 percent for 
bipolar disorder from April 22, 1998, exclusive of a period 
of temporary total evaluation under 38 C.F.R. § 4.29 from 
August 25, 1998 to September 30, 1998, is denied. 



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



